Citation Nr: 1145718	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  06-14 130	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from March 2000 to February 2005.  He had service in the Southwest Asia Theater of Operations during the Persian Gulf War.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2005 rating decision of the VA Regional Office (RO) in Waco, Texas, that among other things, denied service connection for a right wrist disability.

In July 2010, the Board remanded the claim for additional development, including a VA examination. 


FINDINGS OF FACT

1.  The Veteran served on active duty from March 2000 to February 2005.

2.  On August 16, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In an August 9, 2011 letter received by the Board on August 16, 2011, the appellant indicated that he returned to active duty in 2008, was therefore unable to attend his scheduled VA examinations, and wished to withdraw his appeal of the denial of his claim for entitlement to service connection for a wrist disability.

As the appellant has validly withdrawn the appeal pertaining to service connection for right wrist disability, there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
J. HAGER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


